Title: From John Adams to John Jay, 23 September 1787
From: Adams, John
To: Jay, John


          
            Dear Sir
            London Septr. 23. 1787
          
          The Accounts from Holland and France are very discouraging: So much so that it would be imprudent to enter into a detail of Evils that are inevitable. The Republick of Holland is in the Utmost danger of being extinct: and if the old Forms are hereafter preserved, the Prince will be So much Master, in Reality that the Friends of Liberty must be very unhappy, and live in continual disgrace and danger. The English are arming, with all the Affectation of Spirit and Firmness, and France neither moves nor negotiates with the least appearance of Fortitude or Understanding. To do them the former Justice, they have had the Prudence to Send both to Versailles and the Hague, Men of Sense and Buisiness. England will rise in Consideration and Power, and France will Fall, in the Eyes of all Europe. This will make the former overbearing, and her People insolent, and France will soon, in my poor opinion at least, be obliged to

            go to to War, or sink very low. The United States of America instead of being more courted by the English as they would probably be in case of a War, will rather be more neglected, perhaps treated cavalierly.— it is easy to See, however, that the Peace cannot long continue between the two European Nations. The Philosophical Vissions of Perpetual Peace, and the Religious Reveris of a near approach of the Millenium, in which all Nations are to turn the Weapons of War into Implements of Husbandry will in a few Years be dissipated. The Armaments now making in England, will dissarrange Mr Pitts boasted Plans of Æconomy: and in short, there is every Appearance that the Peace of Europe will be for years but an armed Truce. The Surplus of Revenue so ostentatiously displayed to the Public, is but an Artful Deception. Oh Fortunate Americans, if you did but know your own Felicity! instead of trampling on the Laws the Rights the generous Plans of Power delivered down from your remote Forefathers, you should cherish and fortify, those noble Institutions, with filial and religious Reverence.— instead of envying the Rights of others, every American Citizen has cause to rejoice in his own. instead of violating the security of Property, it should be considered as Sacred as the Commandment “thou shalt not Steal.” instead of trampling on private honour and public Justice, every one who attempts it should be considered as an impious Parricide, who seeks to destroy his own Liberty and that of all his Neighbours. what would have become of American Liberty if there had not been more Faith, Honour and Justice in the Minds of their common Citizens, than are found in the common People in Europe? Do We see in the Austrian Netherlands, in the United Netherlands, or even in the Parliaments in France, that Confidence in one another, and in the Common People, which enabled the People of the United States to go through a Revolution? Where is the Difference? it is a Want of Honesty. and if the Common People in America loose their Integrity, they will soon set up Tyrants of their own, or court a foreign one. Laws alone, and those political Institutions which are the Guardians of them, and a Sacred Administration of Justice, can preserve Honour Virtue, and Integrity in the Minds of the People.
          With great Respect, I have the Honour to be / sir your most obedient and most / humble servant
          
            John Adams.
          
        